DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2022 has been entered.
                                      Claim Interpretation
A recitation of “and/or” in the claims is interpreted as requiring both the element preceding the term and the element following the term (e.g., A and B) or requiring either element (e.g., A or B).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 6 and 7 are considered vague and indefinite because the claims recite “any one of components a. – q. are collocated.” It is wholly unclear how one component can be “collocated.” Clearly, at least two elements are required for colocation. It would appear that applicant intended that the claims recite “any two of components a. – q. are collocated.” For examination purposes, any one component on a site will be considered to read on the claims.  Appropriate action required.
Claim 14 is considered vague and indefinite because it recites “wherein the method is performed in system comprising” where it appears applicant may have intended “wherein the method is performed in a system comprising.” 
 Claim 19 is considered vague and indefinite because it recites “wherein any two or more of components a. – q. as described in claim 2 are collocated.” Claim 2 does not recite any of components a. – q. For examination purposes, the claim will be considered to recite “wherein any two or more of components a. – q. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 2014/0030695).
  	Per claim 7, Smith teaches a method of using and reclaiming heat and/or cooling from a thermal plant module (102, 802; [0190] The intelligent biorefinery systems described herein are designed to integrate with existing industries that generate waste heat and carbon dioxide, providing a system for sequestering carbon, reclaiming the waste heat, and generating bioenergy products of value. Referring to FIG. 14 an exemplary intelligent biorefinery system is shown. Similar to FIG. 1, this schematic illustrates the four basic components that make up an intelligent biorefinery system 800--thermal energy source 802, photobioreactor 804, anaerobic bioreactor 806, and energy conversion 808.), the thermal plant module either a) being: a fossil fuel-fired plant ([0249]; In FIG. 29D, a coal plant is illustrated.), a cement plant ([0249]; In FIG. 29B, integration of a biorefinery with a cement plant is illustrated. In this example, the pyrolysis system is eliminated and the cement plant’s waste heat and waste gas emissions are used directly by the PBR and ABR, by means of the heat exchange system (HEX). Electricity is generated directly from the plant's waste heat using TEGs in combination with the HEX.), an incinerator ([0032]; Any industry producing waste heat or waste gas emissions may benefit from the biorefinery of the present disclosure. Non-limiting examples include industries using commercial boiler and/or incinerator systems, particularly those systems subject to governmental emission control such as the MACT and the CISWI rules in the United States. Other non-limiting examples include cement plants, coal plants, wood product manufacturers, data centers and server farms, and the like.), comprising:
 	generating heat and/or cooling at the thermal plant module (Fig. 1; [0190]); transmitting heat and/or cooling to a biomass growth module (BGM) (104); and using all or a portion of the heat and/or cooling in the thermal plant module and/or in the BGM (Figs. 1, 29A, 29B; [0190]) wherein any one or more components a-q. are collocated and wherein outputs of heat and/or cooling from any one of modules a. –  q. share heating and/or cooling transmission modules and/or technologies, and/or heat and/or cooling storage module(s) and/or unit(s) ([0190] The intelligent biorefinery systems described herein are designed to integrate with existing industries that generate waste heat and carbon dioxide, providing a system for sequestering carbon, reclaiming the waste heat, and generating bioenergy products of value. Referring to FIG. 14 an exemplary intelligent biorefinery system is shown. Similar to FIG. 1, this schematic illustrates the four basic components that make up an intelligent biorefinery system 800--thermal energy source 802, photobioreactor 804, anaerobic bioreactor 806, and energy conversion 808. This schematic also illustrates the opportunity for sharing inputs and outputs cooperatively among the member devices in a manner that supports the optimal production of the overall system. The BPAAs are designed to control the member devices to support optimal productions of the overall system.; Figs. 1, 29B, 29D). 
  	Per claim 11, Smith teaches a method of using and reclaiming heat and/or cooling from a thermal plant module (102;) generating cooling at the thermal plant module by cogenerating cooling using heat from the thermal plant module ([0152] With the heating device 734 on, the char zone 732 comes up to temperature and heats the exhaust chamber 722 surrounding the pyrolysis chamber 720. This in turn heats the preheat zone 730 bringing the biomass feedstock up to temperature, driving off moisture in the form of water vapor as described above. The vapor from the preheat zone 730 may be collected, condensed and distributed to other components in the overall biorefinery system 100, for example, as water feedstock to the PBR system 104.; Fig. 12) transmitting the cooling to a biomass growth module (BGM) (PBR; [0048] In still another embodiment, water vapor output is condensed and utilized as a reclaimed water source for at least one of the following: (1) a PBR system 106; (2) a hydronic heating/cooling system for the PBR system 106 and/or for the greenhouse system 110, and (3) an irrigation source for plant cultivations.; ([0152] With the heating device 734 on, the char zone 732 comes up to temperature and heats the exhaust chamber 722 surrounding the pyrolysis chamber 720. This in turn heats the preheat zone 730 bringing the biomass feedstock up to temperature, driving off moisture in the form of water vapor as described above. The vapor from the preheat zone 730 may be collected, condensed and distributed to other components in the overall biorefinery system 100, for example, as water feedstock to the PBR system 104.); and using all or a portion of cooling in the BGM ([0048]; In still another embodiment, water vapor output is condensed and utilized as a reclaimed water source for at least one of the following: (1) a PBR system 106; (2) a hydronic heating/cooling system for the PBR system 106 and/or for the greenhouse system 110).
                                                      Response to Arguments
 	Applicant's arguments filed July 7, 2022 have been fully considered but they are not persuasive. 
  	Applicant asserts that claim 7 is also novel over Smith because amended claim 7 requires the presence of separate “modules” which are “heating and/or cooling transmission modules” and/or “heat and/or cooling storage modules and/or units” and alleges that these elements are not found in Smith because Smith allegedly simply shows “sharing” among devices of heat flows.  The examiner disagrees.  The claim merely recites that the components share heating and/or cooling transmission modules and/or technologies, and/or heat and/or cooling storage module(s) and/or unit(s). It is the examiner’s position that the components of Smith share at least technologie(s) and/or unit(s).  Accordingly, while applicant’s argument has been reviewed and carefully considered, the argument is not persuasive of patentability. 
  	Applicant asserts that claim 11 is novel over Smith because the claim requires the cogeneration of cooling using heat from the thermal plant module by cogenerating cooling using heat from the thermal plant module which is allegedly not disclosed anywhere in Smith. The examiner disagrees.  Smith explicitly teaches that vapor is generated heat in the thermal plant ([0152]) and cooling is created from condensing the same water vapor (within element 740; Fig. 12). Both heating (734) and cooling components (740) are shown in thermal plant (102). Thus, heating and cooling are cogenerated from the thermal plant.  Accordingly, while applicant’s argument has been reviewed and carefully considered, the argument is not persuasive of patentability.
  	Applicant asserts that Smith simply discloses that an output/exhaust gas can be cooled and further asserts that there is no reclamation of heat from the exhaust (or cooling fluid) in order to use it for cooling purposes in another part of the system disclosed. The examiner disagrees. Smith teaches that an output/exhaust gas can be cooled via a condenser (734) one of the components of the thermal plant (102; Fig. 12).  that an output/exhaust gas can be cooled and used in a different part of the process ([0152] The vapor from the preheat zone 730 may be collected, condensed and distributed to other components in the overall biorefinery system 100, for example, as water feedstock to the PBR system 104.). Accordingly, while applicant’s argument has been reviewed and carefully considered, the argument is not persuasive of patentability.
 	Applicant asserts that the passages in the Office Action relate to the re-use of exhaust gas or syngas as “feedstock for the algae”. The examiner notes that the instantly recited passages relate to other processing and uses, as noted above. Accordingly, while applicant’s argument has been reviewed and carefully considered, the argument is not persuasive of patentability.
 	For the reasons provided above a holding of anticipation is required.

 	

Allowable Subject Matter
Claims 1-5, 8-10, 12-13, 15-18 and 20-31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The claims are allowed for the reasons provided by applicant in the Remarks filed on July 7, 2022.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
07/10/22